                Case 18-11699-MFW               Doc 1074         Filed 03/14/19        Page 1 of 4




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :         Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :         Case No. 18-11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :         (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                     NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON MARCH 18, 2019 AT 11:30 A.M. (EDT)2

I.       CONFIRMATION:

         1.        First Amended Joint Postpackaged Chapter 11 Plan of Reorganization of The
                   NORDAM Group, Inc. and Its Debtor Affiliates (with Technical Modifications)
                   [Docket No. 1063 - filed March 14, 2019]

                   Objection/Response Deadline:                  January 25, 2019 at 4:00 p.m. (EST);
                                                                 extended to March 11, 2019 at 4:00 p.m.
                                                                 (EDT)

                   Objection / Responses Received:

                   A.      Limited Objection to Plan Confirmation and Assumption of Executory
                           Contract [Docket No. 941 – filed February 8, 2019]

                   B.      Raymond H. Siegfried III’s Objection to the Disclosure Statement and
                           Plan Submitted by the Debtors [Docket No. 1008 – filed February 28,
                           2019]



1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
     23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
     service address is 6910 North Whirlpool Drive, Tulsa Oklahoma 74117.
2
     The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the
     District of Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any
     person who wishes to appear telephonically at the March 18, 2019 hearing must contact COURTCALL, LLC at
     866-582-6878 prior to the hearing to register his/her telephonic appearance in accordance with the Instructions
     for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 20896296v.4
               Case 18-11699-MFW           Doc 1074      Filed 03/14/19    Page 2 of 4



                   C.      Raymond H. Siegfried III’s Amended Objection to the Disclosure
                           Statement and Plan Submitted by the Debtors [Docket No. 1013 – filed
                           February 28, 2019]

                   D.      U.S. Trustee’s Objection to First Amended Joint Postpackaged Chapter 11
                           Plan of Reorganization of The NORDAM Group, Inc. and Its Debtor
                           Affiliates [Docket No. 1023 – filed March 3, 2019]

                   Related Documents:

                   i.      Order (I) Conditionally Approving Disclosure Statement; (II) Scheduling
                           Combined Hearing to Approve Disclosure Statement and Confirm
                           Postpackaged Chapter 11 Plan; (III) Approving Solicitation Procedures;
                           and (IV) Granting Related Relief [Docket No. 838 - entered January 3,
                           2019]

                   ii.     First Amended Joint Postpackaged Chapter 11 Plan of Reorganization of
                           The NORDAM Group, Inc. and Its Debtor Affiliates [Docket No. 848 -
                           filed January 3, 2019]

                   iii.    Disclosure Statement for First Amended Joint Postpackaged Chapter 11
                           Plan of Reorganization of The NORDAM Group, Inc. and Its Debtor
                           Affiliates [Docket No. 849 - filed January 3, 2019]

                   iv.     Notice of (I) Conditional Approval of Disclosure Statement; (II) Hearing
                           to Consider Final Approval of Disclosure Statement and Confirmation of
                           Plan; (III) Deadline for Filing Objections to Final Approval of Disclosure
                           Statement and Confirmation of Plan; and (IV) Other Relevant Information
                           [Docket No. 850 - filed January 4, 2019]

                   v.      Notice of Filing of Blacklines of Solicitation Plan and Related Disclosure
                           Statement [Docket No. 851 - filed January 4, 2019]

                   vi.     Notice of Adjourned (I) Combined Hearing and Related Dates and
                           (II) Hearing on Sargent Executory Contract Assumption and Assignment
                           Motion and Related Dates [Docket No. 901 – filed January 18, 2019]

                   vii.    Notice of Further Adjourned Combined Hearing and Related Dates
                           [Docket No. 965 – filed February 18, 2019]

                   viii.   Second Notice of Further Adjourned Combined Hearing and Related
                           Dates [Docket No. 1024 – filed March 3, 2019]

                   ix.     Notice of Filing of Plan Supplement to the First Amended Joint
                           Postpackaged Chapter 11 Plan of Reorganization of the NORDAM Group,
                           Inc. and Its Debtor Affiliates [Docket No. 1029 – filed March 4, 2019]



                                                    2
RLF1 20896296v.4
               Case 18-11699-MFW           Doc 1074     Filed 03/14/19    Page 3 of 4



                   x.      Application to Withdraw Raymond H. Siegfried III’s Amended Objection
                           to the Disclosure Statement and Plan Submitted by the Debtors [Docket
                           No. 1044 – filed March 7, 2019]

                   xi.     Notice of Filing of Blackline of First Amended Joint Postpackaged
                           Chapter 11 Plan of Reorganization of The NORDAM Group, Inc. and Its
                           Debtor Affiliates (with Technical Modifications) [Docket No. 1064 - filed
                           March 14, 2019]

                   xii.    Statement of the Official Committee of Unsecured Creditors in Support of
                           Final Approval of the Disclosure Statement and Confirmation of the
                           Debtors’ First Amended [Docket No. 1065 – filed March 14, 2019]

                   xiii.   Declaration of Joseph Arena on Behalf of Epiq Corporate Restructuring,
                           LLC Regarding Voting and Tabulation of Ballots Submitted for the First
                           Amended Joint Postpackaged Chapter 11 Plan of Reorganization of The
                           NORDAM Group, Inc. and Its Debtor Affiliates [Docket No. 1066 - filed
                           March 14, 2019]

                   xiv.    Declaration of John C. DiDonato in Support of Confirmation of Debtors’
                           First Amended Joint Chapter 11 Postpackaged Plan [Docket No. 1067 -
                           filed March 14, 2019]

                   xv.     Declaration of Peter Schwaikert in Support of Confirmation of Debtors’
                           First Amended Joint Chapter 11 Postpackaged Plan [Docket No. 1068 -
                           filed March 14, 2019]

                   xvi.    Notice of Withdrawal [Docket No. 1069 – filed March 14, 2019]

                   xvii.   Debtors’ Memorandum of Law in Support of (I) Final Approval of
                           Disclosure Statement for First Amended Joint Postpackaged Chapter 11
                           Plan and (II) Confirmation of First Amended Joint Postpackaged Chapter
                           11 Plan [Docket No. 1070 - filed March 14, 2019]

                   xviii. Notice of Filing of Proposed Order (I) Approving Disclosure Statement on
                          Final Basis and (II) Confirming Joint Postpackaged Chapter 11 Plan
                          [Docket No. 1071 - filed March 14, 2019]

                   xix.    Certification of Counsel Regarding Stipulation Between LMI Aerospace,
                           Inc. and the Debtors Regarding Limited Objection to Plan Confirmation
                           and Assumption of Executory Contract [Docket No. 1072 – filed March
                           14, 2019]

                   xx.     Equity Holders’ Statement in Support of (I) Final Approval of Disclosure
                           Statement for First Amended Joint Postpackaged Chapter 11 Plan, and (II)
                           Confirmation of First Amended Joint Postpackaged Chapter 11 Plan
                           [Docket No. 1073 - filed March 14, 2019]

                                                   3
RLF1 20896296v.4
               Case 18-11699-MFW           Doc 1074     Filed 03/14/19    Page 4 of 4



                   Status: The U.S. Trustee’s objection has been resolved, and an application to
                           withdraw the objection of Raymond H. Siegfried III has been filed. The
                           objection of LMI Aerospace, Inc. has been resolved by a stipulation that
                           has been filed under certification of counsel with the Court. The hearing
                           on this matter will go forward on an uncontested basis.

Dated: March 14, 2019
       Wilmington, Delaware
                                        /s/ Brett M. Haywood
                                        RICHARDS, LAYTON & FINGER, P.A.
                                        Daniel J. DeFranceschi (No. 2732)
                                        Paul N. Heath (No. 3704)
                                        Brett M. Haywood (No. 6166)
                                        Megan E. Kenney (No. 6426)
                                        One Rodney Square
                                        920 N. King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 651-7700
                                        E-mail: DeFranceschi@rlf.com
                                                  Heath@rlf.com
                                                  Haywood@rlf.com
                                                  Kenney@rlf.com

                                        -and-

                                        WEIL, GOTSHAL & MANGES LLP
                                        Ray C. Schrock, P.C. (admitted pro hac vice)
                                        Ryan Preston Dahl (admitted pro hac vice)
                                        Jill Frizzley (admitted pro hac vice)
                                        767 Fifth Avenue
                                        New York, New York 10153
                                        Telephone: (212) 310-8000
                                        E-mail: Ray.Schrock@weil.com
                                                 Ryan.Dahl@weil.com
                                                 Jill.Frizzley@weil.com

                                        Attorneys for Debtors and Debtors in Possession




                                                   4
RLF1 20896296v.4
